Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 1 of 32

D. GEORGE SWEIGERT, C/O

 

nN

10
iv
12
3
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

P.O. BOX 152
MESA, AZ 85211
IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)
Le
D. GEORGE SWEIGERT Case No.: 1:18-cv-08
Plaintiff,
vs.
JASON GOODMAN
PLAINTIFF’S NINTH

Defendant REQUEST FOR JUDICIAL NOTICE [RJN]

 

 

 

NOW COMES THE PRO SE plaintiff, a layman non-attorney who is acting in the capacity of private
attorney general in a public interest lawsuit, to respectfully request this Court take notice of certain public records
and documents. These public records amplify the personages that have been described in the Amended Complaint

[AC] [Doc. 5, 6/29/2018).

PUBLIC ARTIFACT ONE:

Defendant Jason Goodman interviews “Targeted Individual” Michael Barden in the YouTube.Com video
entitled, “Michael Barden — Targeted Individual When Michael Barden — Targeted Individual When The
Police Harass You, Who Do You Call?”, 4,401 views, posted 09/13/2018 at Internet URL:
hitps://www.youtube.com/watch?v=dy3X CyBVOj8

PUBLIC ARTIFACT TWO:

Screen shot of Amazon.Com listing for Plaintiff’s book, entitled “Report: The Port of Charleston Dirty Bomb
Hoax and Social Media Liability Paperback — April 14, 2018, at Internet URL:
https://www.amazon.com/Report-Charleston-Dirty-Social-Liability/dp/1717056792

PUBLIC ARTIFACT THREE;
Plaintiff's book

I
PLAINTIFF'S NINTH REQUEST FOR JUDICIAL NOTICE [9-RJN]

   
  

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 2 of 32

ATTESTATION
The undersigned hereby attests that the attached artifacts are true and accurate representations created from
source displays on the Internet or printed books. These artifacts are provided in a good faith effort to increase
judicial efficiency and to promote equal justice.
The undersigned hereby attests that the foregoing statements have been made under penalties of perjury.

Dated this day of October , 2018

    

D. GEORGE@WEIGERT

2
PLAINTIFF'S NINTH REQUEST FOR JUDICIAL NOTICE [9-RJN]

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 3 of 32

 

nN

10

11

12

13

14

15

' 16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

PUBLIC ARTIFACT ONE:

Defendant Jason Goodman interviews “Targeted Individual” Michael Barden in the YouTube.Com video
entitled, “Michael Barden — Targeted Individual When Michael Barden — Targeted Individual When The

Police Harass You, Who Do You Call?”, 4,401 views, posted 09/13/2018 at Internet URL:
https://www.youtube.com/watch?v=dy3XCyBVOj8s

 

 

 

€& Youtube Search Q,

 

   

 

+ & thor so

CE TST eae

a:

 

 
   
        

by Dave Sweigert

Paperback

$65 sprime
FREE D
Onty 4

Michael Barden — Targeted Individual When The Police Harass You,
Whe Do You Call?

Jason Goodman

: Stiemaies) 655 .
4,401 views

Report: The Port of Charleston Dirty Bomy

 

 

PSTO RIO y PETC RCC R ERS tet g

03:37:37 p.m.

 

rca Renee had el ae ao)
Bo ce te Gam

3
PLAINTIFF'S NINTH REQUEST FOR JUDICIAL NOTICE [9-RJN]

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 4 of 32

TRANSCRIPT OF THE RELEVANT PORTION OF VIDEO

 

10

11

12

13

14

1S

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

08:18 BRADEN:

08:38 GOODMAN:

08:56 GOODMAN:

If you can get a government contract and secure that .. you .. you can have a good business.
Government contracts is where you want to go if you own a business a lot of times, they pay,
they pay pretty well. [Goodman: huh] And, if you can grow these compartmentalized groups

more and more government contracts can be made.

It’s so interesting you that you say that Michael, and I don’t mean to distract from your court
case, but I think a lot of people know .. you even said, that I am a Targeted Individual. And, I

think you might be right.

What you just said about government contracts. There is a certain apathetic CIA troll self-
proclaimed apathetic CIA troll who has gone as far as writing a fictional book that he believes
describes the planning and execution of a bomb hoax in the Port of Charleston. Now, it’s
interesting because this individual has told us that he .. uh .. has contracted with the
Department of Homeland Security .. that he ..uh .. has contract with the NSA and he wrote a
book about this event which he boasted he would send to key leaders in Congress and people
in the Department of Homeland Security specifically to open an investigation and ostensibly
have “him” [emphasis] do some kind of study about threat vectors coming from social media.
So setting aside any more complex motivation that might exist, it certainly stands to reason
that this individual might very well have orchestrated this event, or in an opportunistic fashion
try to manipulate the occurrences of this event for his own financial gain. First in selling a
book and secondarily trying to get a very lucrative contract with the Department of Homeland

Security.

4
PLAINTIFF'S NINTH REQUEST FOR JUDICIAL NOTICE [9-RJN]

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 5 of 32

 

 

1 ||PUBLIC ARTIFACTS SECTION TWO:
Zz
3
Screen shot of Amazon.Com listing for Plaintiff's book, entitled “Report: The Port of Charleston Dirty Bomb
>
4 || Hoax and Social Media Liability Paperback — April 14, 2018, at Internet URL:
5 https://www.amazon.com/Report-Charleston-Dirty-Social-Liability/dp/1717056792
6 "ammazon.comn:Report-Chatleston-Dirty-Sociel-Lisbil -B é]|
File Edit View Favorites Tools Help
7 e = SEE SOMETHING NEW, EVERY DAY. juaii|
ae
8
COIs)
9 @ Losangeles 90001 Departments ~
Books Advanced Search NewReleases AmazonCharts BestSellers&More The New York Times® Best Sellers Children’s Books == Textbooks = Textbook Rentals Sell t
rime
10 book boxs, The love of reading, delivered — earn more -
Mr F 3a
1 1 Books > Biographies & Memoirs > True Crime
Look inside) Report: The Port of Charleston Dirty Bomb Hoax and Social Media Liability
12 2018
by Dave Sweigert (Author)
es a “oyy ¥ 14 customer reviews
13 PORT OF CHARLESTON.
DIRTY Boome HOAX AND
4a SOCIAL, MEDIA LIABILITY. > See all formats and editions
" *DIRTY.BOMB ... 5 near
1 4 m1 AERSKC MEMPHIS? Paperback
$6.95
15 1 Used 3 87.35
7 New frst: $6.95
1 6 The only report that has ever been writien about the Port of Charleston, S.C. Dirty Bomb Hoax of June
14, 2017. This booklet describes how social media hoax news sites can attack America's critical
infrastructure. Seemingly, these deception merchants operate with no threat of legal action. This fertile
1 7 environment has allowed the consequence-free attacks on maritime ports, generation of hysteria of
supposed assassination plots. and generate fear over unsafe consumer products. The next generation of
] 8 cyber attack tools will be based upon Artificial Intelligence and can execute complex social media
attacks. Law enforcement is falling further behind the tip of the spear in comprehending the cyber
= warfare nature of these attach techniques.
19 See all 2 images
primer Primo Bank, Row far Kide
20
pa Catt ica
21
04:06:06 p.m.
22 . 6
4 .Wednesday; October-3, 2018
| arn BOL ES
23
24
25
26
27
5
28

 

 

 

   

 

 

      
    

 

 

 

 

 

 

 

 

PLAINTIFF'S NINTH REQUEST FOR JUDICIAL NOTICE [9-RJN]

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 6 of 32

PUBLIC ARTIFACT THREE:

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

 

Plaintiff?s Book

6
PLAINTIFF'S NINTH REQUEST FOR JUDICIAL NOTICE [9-RJN]

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 7 of 32

Port of Charleston
Dirty Bomb Hoax

Immediate Need for Deterrence

Against Weaponized Deception

DIRTY BOMB ... PLEASE INVESTIGATE ...
MAERSK MEMPHIS

   

 

 

 

 

WARNING: This document provides a threat assessment of a cyber-attack vector.

Individuals listed in this teport should not be considered guilty of any crime or offense.

of the “dirty bomb” alert and warning received by the U.S. Coast Guard on June 14th
2017 in the context of federal law. Any individual discussed should be presumed
innocent of any crimes until adjudicated otherwise in an appropriate court of law.

 

 

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 8 of 32

   

 

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 9 of 32

 

Executive Summary

This evidentiary report places certain actions of a YouTube celebrity, who initiated a
radiological event response during a hoax reality news s Jw, within the context of
federal law. ce

As demonstrated by the Port of Charleston “dirty bomb hoax” on June 14", 2017, profit-
motivated YouTube entertainers masquerading as legitimate news channels are now an
emerging threat to the critical infrastructure. operators of the United States.

This dangerous trend indicates that socially engineered public panics can be used to
mask more serious simultaneous cyber-attacks (known as blended attacks).

Blended critical infrastructure attacks can be composed of (1) hoax or false content
designed to alarm and distress, and (2) are distributed devices designed to flood and
overwhelm the target. The goal of a blended act is to force an ill-advised call-to-
action (CTA) upon the victim. ee OE os,

This type of weaponized deception is the product of supposed “crowd sourcing”. Crowd
sourcing themes can drive Live Action Role Plays (LARPs) that offer an Augmented
Reality Game (ARG) experience couched in the terms of “investigative journalism”.

wdSourceTne ruth (CSTT) operated by Jason

Goodman, convinced two (2) audience members to call the duty officer at the U.S.

Coast Guard Charleston Sector with verbal information about a “dirty bomb” which led
to the closure of a marine terminal in June 2017.

a ey plit, olan
a () Ha a O

 

Three minutes after the initial verbal reports were telephoned to the U.S. Coast Guard
Charleston Sector, CSTT’s Goodman asked his audience of over 2,000 to tweet the
following message to 7" District U.S.C.G. Unified Command (resulting in a “Twitter
Storm” of 8,000 impressions).

“DIRTY BOMB ... PLEASE INVESTIGATE ... MAERSK MEMPHIS”

The second warning (“Twitter Storm”) was a distributed denial of service (DDoS) attack
that transmitted false and deceptive information to an official U.S. Government law
enforcement agency.

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 10 of 32

These activities appear to violate the following federal laws.

18 U.S.C. 1038 CONTENT: Goodman caused to be transmitted the following
message to the 7" District Coast Guard Headquarters: “DIRTY
BOMB ... PLEASE INVESTIGATE ... MAERSK MEMPHIS’.
This content was fake and a hoax.

18 U.S.C. 1030 = DELIVERY: Goodman caused the above message to be
transmitted with at least 8,000 Twitter impressions in a
Distributed Denial of Service (DDoS) attack-on the 7" District
U.S. Coast Guard Headquarters (Unified Command).

As depicted below, the content of the message ("DIRTY BOMB etc”) was based on
false and deceptive information. ‘The vehicle used to transmit the message to the U.S.
Coast Guard 7" District Unified Command was a DDoS;style attack via Twitter.

DIRTY BOMB ... PLEASE INVESTIGATE ...

 

MAERSK MEMPHIS si

   

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 11 of 32

Contents
EX@Cutive SUMMA vvscssscsscscccsccrecscsccsstsssesvasteniassienssibaviostissannignssussetausinennnlnce 3

 

  

The Curious Deep Uranium, aka Rock Hudson of The Hudson Report sssceneassansssevseccaseneseees 14
PART lil: vibe
PART IV? crcssstsssssesteieninsneee Le Epeernsessene ee veennncteneree 19
Weaponization of Attack Bots by estr Affiliates esas scsisiieassssssssssssetseceesetereseusststsssssssssceassesese 20

Attack Tools Border on veer WartaT eee ssinse nemesis evaeeeeee ae sssteessesesaeacsenerstetseeneneens 22

 

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 12 of 32

Background
No individual(s) have ever been held accountable for the social media generated public

hysteria that led to the emergency closure of a marine terminal at the Port of
Charleston, S.C. on June 14, 2017.

The maritime terminal closure was based on a “dirty bomb” tip provided by individuals
that supposedly had knowledge of the shipment of a weapon of mass destruction
(WMD) on the MAERSK MEMPHIS container ship (arriving in the Port of Charleston).

Two separate incidents of “dirty bomb” warnings occurred in sequence.
Inci dent A ns

Two (2) “dirty bomb” phone calls were received by the U.S. Coast Guard (U.S.C.G.)
duty officer at the Charleston Sector after CSTT “intelligence coordinator” Goodman
provided the emergency number live on the air (843-740-7050)'. mS

At least one of these callers was discovered to be a very close affiliate of the CSTT

reality show (allegedly Joe Napoli). -
A third call was made to the duty officer. by Goodman himself to confirm that the “dirty
bomb” messages were received. : -
Goodman (during a third call) verified (live on-air) with the duty officer at the Charleston
Sector that U.S. Coast Guard Charleston Sector? that he had received the “dirty bomb”
warnings. en See ey
| ‘THREE MINUTES TRANSPIRE

: . Incident B

Three minutes after Goodman's call to the Charleston Sector Goodman orchestrated a
DDoS attack by suggesting everyone in his 2,117 member audience send a Twitter
message to the higher command of the Charleston Sector — 7 District Unified
Command. The transmission of these tweets resulted in 8,000 Twitter impressions,
which flooded the 7' District with the following message.

“DIRTY BOMB — PLEASE INVESTIGATE —- MAERSK MEMPHIS”

There appears to be no legitimate reason to justify the redundant DDoS “Twitter Storm”.
Understandably, these messages created a panic that bordered on mass hysteria
accompanied by a full-scale radiological incident response followed requiring the
deployment of police, fire, EMS, public works, specialty teams, etc.

 

* https://www.nytimes.com/2017/06/15/us/port-dirty-bomb-south-carolina.html
2 https://www.atlanticarea.uscg.mil/Our-Organization/District-7/Units/Sector-Charleston/

8

 

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 13 of 32

Three minutes between incident A and incident B

2:01:28 2:04:28

Goodman directs
DDoS attack on
7 District

    

Goodmanconfirms J
“dirty bomb’ threat 4
received

  

    

Weaponized Deception es ee. ea

For Internet celebrities willing to create hoaxes based upon deceptive information
(labeled as “news”) their drama can be wrapped in an “investigative journalist” wrapper.
This enables such channels to be in the center of the news, rather than merely just
report the news, a

CSTT hoaxes usually involve the activation of public Safety resources to increase the
allure of the perceived threat for the audience. This creates a strong emotional bond
between the audience, actors and the storyline.

After audience members develop emotional commitment and engagement, a CSTT call-
to-action (CTAs) is:coerced from them. These CTAs may include e-mail bombing a
target's mail address, calling:the places of employment of targets and reporting criminal
investigations, inciting acts of retribution against targets perceived as “enemies of the
truth’, etc. a .

Theatrical presentations of “nerve centers” (like CSTT) can bring an audience to an
enhanced climax based on the inducement of fear. This can be likened to the Orson
Wells broadcast of “War of the Worlds” in 1938. Such realty shows, also known as Live
Action Role Plays (LARP), include the injection of periodic “intelligence reports” from
“inside sources” to create an Augmented Reality Game (ARG).

 
 

Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 14 of 32

These same threat actors (CSTT + CSTT affiliates) have recently increased their threat
capability by operationalizing technical “attack bots” designed to automatically
broadcast false information when a certain set of circumstances triggers their logic.
These bots can be deployed to create “Twitter Storms” similar to Charleston.

CSTT threat actors have openly stated their desire to attack critical infrastructure to
“crash the machine” and “reset the system” as part of an Internet doomsday cult
philosophy’. Operationalized attack auto-bots factor heavily into this philosophy. This
is not a fanciful and harmless threat. ols

The lack of criminal prosecution of these threat actors has created a fertile environment
for continued testing and prototyping of these hoax enhancing auto-bots.

Weak Legal Deterrence Provides immunity to Hoax Channels
Laws and policies only deter if three conditions are present:

e Fear of penalty
e Probability of being caught -
e Probability of penalty being administered)

No deterrence has been undertaken to mitigate these CSTT hoax threat actors from
creating more hoaxes impacting public safety. Since Charleston copy-cat hoax events
have been staged in New.Mexico by the same profit-driven threat actors (claiming an

Ratoer-atiemp SAE-Orr 3 re reporter: y:

These repeated public safety hoaxes appear to be an act of perfecting their hoax attack
methods. There is a definite and well documented life cycle to the hoaxes created by
“CSTT” to generate views and profits. _

This type of threat to critical infrastructure has yet to be addressed firmly with legal
action. Thus, a deterrence Capability is lacking. Without effective deterrence, others
(motivated by profit) will stage similar hoaxes.

 

3 See #TeamTyler and Project Mayhem operated by Quinn Michaels

10

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 15 of 32

 

PARTI:
WILLFUL BLINDNESS OF CSTT

 

li

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 16 of 32

 

Overcoming the Legal Obstacles to Prosecution

CSTT hoax threat actors are fond of relying on their willful blindness and conscious
disregard to apparent common sense, facts and contradictory information as an
immunity defense.

The consistent reliance on ignorance to certain facts is an example of willful
recklessness to avoid the truth. CSTT affiliates deliberately feign ignorance and
practice avoidance of the actual circumstances surrotinding these hoax events.

Willful blindness in a criminal context

Example: When a drug transport smuggler ¢ mule”) crosses the U.S.-Mexican border
they can claim s/he was not aware of the 162 pounds of marijuana in the car’s secret
compartment. This willful i ignorance defense does not work. :

In the same manner, when profi t-motivated hoax threat actors forwards unvented
warnings (“dirty bomb”) to law enforcement4 (understanding the consequences of such
information) and then claims i ignorance of the consequences (‘I trusted the source”) it
represents a fact pattom.a as described i in h United States Vv, Jewell, 532 F.2d 697 (9th Cir.
1976): ,

"One with a deliberate antisocial purpose in mind” . may deliberately ‘shut his
eyes’ to avoid ‘knowing what would otherwise be obvious to view. In such cases,

   

is treated as Raving knowledge’ of the facts 2 as they are ultimately ¢ discovered to
b e. Ue)

Goodman’ $ own words demonstrate the concept. In the following show excerpt, Mr.
Goodman speaks about the trust he has placed in someone called “Deep Uranium”
(later discovered to be a former FBI informant) as source the “dirty bomb” warnings.

Recall Incident A when Mr. Goodman verified via phone call that the duty officer at the
U.S.C.G. Sector Charleston had received a “dirty bomb” threat. Then the following
remarks are made by Goodman on video, immediately following confirmation of the
“dirty bomb” warning.

 

 

4 https://law.justia.com/cases/federal/appellate-courts/F2/532/697/99156/
°R. Perkins, Criminal Law 776 (2d ed. 1969)

12

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 17 of 32

“...We’ve received information from a person known to me through George
(Webb) as someone who is in the law-enforcement community or the whatever
intelligence community. | don’t know this person but | know that George
frequently telis me he’s spoken to this person... George tells me he’s spoken to
this person and such and is going to happen and then ... more than once the
person was correct.” 2:30:20 of video®. Remarks of Jason Goodman on
6/14/2017 YouTube reality show “CSTT’. S

   

Recall Incident B when Mr. Goodman requested 2,1 r audience members tweet
“DIRTY BOMB — PLEASE INVESTIGATE — MAERSK MEMPHIS” to the 7* District
Unified Command (resulting in 8,000 Twitter impressions). - - .

However, an hour prior to these events Goodman telephone intelligence analyst and
author Dr. Jermone Corsi’ to seek his advice and consultation.

01:09:42 Jason Goodman contacts Corsi to inquire about the threat
01:17:15 Corsi responds he doesn't know anything about the threat
01:20:51 Corsi re-iterates he cannot corroborate anything about the threat

01:41:06 Corsi repeats again he has ZERO confirmation of the threat

 

 

Clear and Present Danger (Calm Before the
Storm?) #maerskmemphis

Video of CSTT, Jason Goodman owner/operator

 

6 https://www.youtube.com/watch ?v=ekrScw2WAbU&t=7799s
? http://www.simonandschuster.com/authors/Jerome-R-Corsi/48217651

13

 
 

Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 18 of 32

This information from an intelligence industry analyst and “insider” was subsequently
disregarded by Goodman.

In sum, Mr. Goodman proceeded at his own peril and risk to broadcast the fake hoax
threat to the 7" District Unified Command (incident B) based on vague and ambiguous
knowledge of a mystery man known as “Deep Uranium’.

The source of this dirty bomb “intelligence” (“Deep Uranium”) is a former FBI informant.
It is very telling that a few weeks after the 6/14/2017 Port of Charleston incident, Mr.
Goodman inaugurated a special CSTT exclusive weekly feature known as the Hudson
Report featuring “Deep Uranium” on August 14, 2017.

The Hudson ReportiMessage to Congress on
Clear and Present Danger

Jason Goodman
7 months ago + 8 744 views

Last minute advice from Mr Hudson on my way to Washington 0 C to
gy deliver the report on the Awan ‘Brothers apy ning. Became a

      
  
  

‘Screen capture of The Hudson Report

The Curious Deep Uranium, aka Rock Hudson of The Hudson Report
he identity-of the curious “Deep Uranium” appears to be that of a former FBI informant _

GJ FOS

 

living in West Virginia.

 

: Man On Mission To Restore Fletcher Church

Wi News 13

 
 

158 views

The likely individual known as Deep Uranium and Rock Hudson on CSTT8

 

® https://www.youtube.com/watch?v=zpSZ-NCBils

14

 

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 19 of 32

Militia leader guilty in bomb plot

Aug. 8, 1997

 

WHEELING, W.Va. -- The self-proclaimed general of West Virginia's Mountaineer
Militia has been convicted of plotting to blow up the FBI's fingerprint laboratory. A
U.S. District Court jury found Floyd ‘Ray’ Looker, a Vietnam veteran who lives in
Stonewood, W.Va. and claims to be a gospel preacher, guilty of conspiracy to engage
in manufacturing and dealing in explosives without a license.

The 56-year-old Looker, who testified in his own behalf Thursday, had told jurors he
didn't know it was illegal to build bombs. He said he wanted to stockpile explosives
in case the United States were invaded by a foreign force. The government, however,
said Looker planned to use the explosives to-blow up the FBI's fingerprint lab in
Clarksville, W.Va., about 90 miles south of Pittsburgh. Looker was arrested Oct. 11,
1995 after he allegedly sold blueprints of the FBI fingerprint:complex for $50,000 to
an undercover agent who claimed to represent a terrorist group. The prosecution's
case was based information received from a former militia member who has since

entered the government's witness protection program. The informant, Okey
Marshall Richards Jr., made more than 400 tape recordings that led to the
arrest of Richards. Defense attorneys called Richards* twoex-wives who told the
court the informant is a pathological liar. The two women also said he owed them at
least $40,000 in alimony and child support. Looker's co-defendants, Jack Arland
Phillips and Edward F. Moore, both entered guilty pleas at earlier hearings.

The Hudson Report was marketed by CSTT as. an “intelligence report”, including a
synopsis of leaked. law-enforcement and/or intelligence ‘community information. The

focus of The Hudson Report was to create drama and interest based on upcoming
events related to “intelligence assessments”. oe

This was a regular feature of CSTT: the showcasing of the same individual who was the
alleged source of the “dirty bomb” threat information.

15

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 20 of 32

 

SUFFICIENCY OF
LEGAL REMEDIES

 

16

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 21 of 32

Presumed Violations of Federal law

18 U.S.C. § 1030, COMPUTER FRAUD AND ABUSE ACT
18 U.S.C. § 1038 states:

(5)

(A) knowingly causes the transmission of a program, information, code, or

command, and as a result of such conduct, intentionally causes damage
without authorization, to a protected computer;

In 2011, the Sixth Circuit Court of Appeals addressed similar DDOS-style attacks in
Pulte Homes, Inc. v. Laborers’ Intern. Union of North America, 648 F.3d 295 (6th Cir.
2011). = Oe

This case that did not deal directly with a per se DDoS attack but did deal with a labor
union’s concerted email and telephone “attack” on a company of such a volume that it

disrupted the company’s ability to do business®,_

The issue before the court in Plufe was whether the labor union “intentionally caused
damage” by causing e-mail bombs and needless phone calls to a business. The Pulte
Court, in finding a violation of the Computer Fraud and Abuse Act and, consequentially,
“damage” arising from this activity, held that “a transmission that weakens a sound
computer system—or, similarly, one that diminishes a plaintiff's ability to use data or a
system” causes damage. /d. at 301. The court reasoned:

Under the CFAA, “any impairment to the integrity or availability of data, a
program, a system, or information” qualifies as “damage.” Because the statute
includes no definition of three key terms—’impairment,” “integrity,” and
“availability’"—-we look to the ordinary meaning of these words. “Impairment”

means a “deterioration” or an “injurious lessening or weakening.” The definition of
“integrity” includes an “uncorrupted condition,” an “original perfect state,” and
“soundness.” And “availability” is the “capability of being employed or made use
of." Applying these ordinary usages, we conclude that a transmission that
weakens a sound computer system—or, similarly, one that diminishes a Plaintiff's
ability to use data or a system—causes damage.”

 

* https://shawnetuma.com/2013/ 10/09/yes-case-law-says-it-really-is-a-cfaa-violation-to-ddos-a-website/

17

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 22 of 32

18 U.S.C. § 1038, TERRORIST HOAX IMPROVEMENTS ACT OF 2007
18 U.S.C. § 1038 states:

(a) Criminal Violation.—

(1) In general.-Whoever engages in any conduct with intent to convey false or
misleading information under circumstances wher 3 such information may reasonably
be believed and where such information indicates at an activity has taken, is taking,
or will take place that would constitute a violation of [specified anti-terrorism faws,]

shall [be fined or imprisoned as provided].

In 2017, a 21 y.o. volunteer fire fighter in Columbia, S.C. was sentenced to one year of
imprisonment and three years of supervised probation for. phone texting three unknown
people that he had heard that someone placed a bomb ata Veteran's Administration

Medical Center’.
As suggested in United States v. Jewell, §32.F.2d 697. @th Cir. 1976), Mr. Goodman's

willful blindness to the sources of the 6/14/2017 dirty bomb ‘warnings (calculated to
cause panic and disrupt the: civil peace) does not Provide an adequate defense.

To address the intent. requirement of 18 U. SC. 1038 it is instructive to note the wisdom
of United States v. Castagana, 604 F.3d 1160, 1164 (Oth Cir. 201 0).

 

 

~ observers may reasonably have believed his statements fo indicate terrorist

activity is a question wholly independent of Castagana's intentions. That is
precisely what a reasonableness standard, triggered by factual
circumstances, means. The insertion of this reasonableness requirement
removes from consideration the subjectivity of the actor's intent and replaces

it with an objective standard.

The intention of Mr. Goodman i is not an issue. The willful blindness on Goodman’s part
to seize on “intelligence” information from a former FBI informant to create a Twitter

Storm is the issue.

18

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 23 of 32

PART IV: |
BURGEONING CAPABILITIES
OF :

CSTT THREAT ACTORS.

 

19

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 24 of 32

Weaponization of Attack Bots by CSTT Affiliates

Cognitive (mind) threats are a type of social engineering attack that demands immediate
action based on a perceived crisis (always based on deception). For such attacks to
work there must be an appearance of legitimacy (‘intelligence source”). E-mail phishing
attacks are an example of deception based social engineering designed for an
illegitimate call to action. ees

These attacks (like Incident B) can overwhelm public: safety responders in an instant,
sewing confusion which blues proper situational awareness. and threat assessment.

The speed of the Internet, the large audience reach of social media platforms, and the
opportunity to fashion hoax events create attacks that are largely. unknown and
unfamiliar to public safety responders. .

Deception coupled with “auto bot” or “bot” technology i ig even more troubling. The same
CSTT group responsible for Charleston i is perfecting a type of “doomsday” auto-bot
messaging system with the end objective to “reset the machine”.

These CSTT affiliates (emboldened by the lack ofa legal threat) are openly
communicating via YouTube: and Twitter to create a Project Mayhem type of doomsday
network. This is a recipe fora larger scale hoax i in the future.

The auto-bot network can (labeled #TimePhoneHack) disseminate massive

disinformation via social media: networks to create panic in seconds. The same CSTT.

threat actors involved.Charleston are now. using sophisticated Artificial Intelligence (Al)
techniques to perfect: their methods (in plain view).

 

20

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 25 of 32

Time Phone Hack #tyler #teamtyler - YouTube
gg htips:/www.youtube.comAvatch?v=Q5B6OZInPTU

j < days ago - Uploaded by quinn michaels
f Developing artificial intelligence with a unique perspective. Quinn Michaels is
working on indra.ai an artificial

 

Time Phone Hack #Tyler #TeamTyler - YouTube

mg hiips:/Avww. youtube coméwatch?v=3jy8xc02aHs

4 days ago - Uploaded by quinn michaels

Developing artificial intelligence with a unique perspective. Quinn Michaels is
working on indra.ai an artificial ...

  

Time Phone Hack How To Hack Time - YouTube

hiips:/www. youtube.com/watch?v=nde48tlAsbo

1 day ago - Uploaded by quinn michaels

Developing artificial intelligence with a unique perspective. Quinn Michaels is
working on indra.ai an artificial ...

 

Time Phone Hack And Were Back - YouTube

7 via , ilps: fAvww youtube. com/watch?v=LvSI7- ab Sk

4 day ago - Uploaded by quinn michaels

. - Developing artificial intelligence with a unique perspective. Quinn Michaels is
a working on indra.ai an artificial ...

 

 

Fme-P- - YouTube
https:/Awww: youtube. comfwatch ?v=ZNvJ56TS&Ktk

3 days age - Unloaded by quinn michaels

: Developing artificial intelligence with a unique perspective. Quinn Michaels is
working on indra.ai an artificial ...

 
  

21

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 26 of 32

Dr. Jermone Corsi (consulted one hour before Incident B)

Favomtez Toots Help

& Notiouged in Talk Contrbutions Create account Log

 

Anticle Talk Read Edit View history

  

 

  

 

 

24

WIKIPEDIA. sees te ne
The Free Encyclopedia From Wikipedia, the iree encyclopedia
Main page Jerome Robert Corsi (bom August 31, 1946) is an American mo Jerome Corsi an
Contents author, political commentator, and conspiracy theorist®™ pest
Featured content known for his two New York Times Best Selling books: The
Current events Obama Nation and Unfit for Command (with co-author John
Serata nae 4 O'Neill). Both books, the former written in 2008 and ihe latter in
Hae iB
kipecta store 2004, attacked Democratic presidential candidates and were
criticized for including numerous inaccuracies. 2187)
interaction — in other books and columns for conservative sites such as
Help Wik WorldNetDaily and Human Events, Corsi has discussed topics
communi pone that are considered conspiracy theories, such as the alleged
Recent changes plans for a North American Government, the theory that
Contact page President Barack Obama is not a United States citizen {4 Corsi in 2018
criticism of the United States government for allegedly covering Jerome Robert Carsi
Too up information about the terrorist attacks of September 11, August 31, 1946 (age 71}
What links here 2001"! and alleged United States support of tran in its East Cleveland, Ohio, U.S.
————_———Ralated changes. alieinpis to develop nuciear weapons TS Residence Denville Township, New Jersey,
Upload file : US.
Special pages In 2017, he became the Washington, D.C. bureau chief forthe Nationality American
Permanent link conspiracy theory website infowars. :
page i Oi ee | Education Case Western Reserve
age information ton : university (BA)
Wikidata item Contents [hide] Harvard University (PAD)
Cite this page 1 Early life and educaton nt
Printlexport 2 Career “Occupation Writer
Create a book 3 Writings me conspiracy theories Employer infoWars"!
Download as PDF 31 Unfit for Command Known for Co-author of Unfit for
Printable version 3.2 The Obama Nation Command, author of The
3.3 Black Gold Stranglehold Obama Nation
fn other projects 3.4 Alamie fran : Title OC bureau chief!
Wikiquote 3.5 Where's the Birth Certificate? Political. Constitution Party

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 27 of 32

“Rock Hudson” discusses the Port of Charleston in an August 14,
2017 video",

 

Hudson Revealed

  

mc Jason Goodman

oy eats boss a :
ola 19,801 views
fe ap vee 1@ 0 BE 3u

  

 

Published on Aug 14, 2017 ee.
‘In regards to George Webb | have a tremendous respect for Webb and |
don’t mind telling you — me
and. that is that George is just an amazing — that you what a mind -- yeah —
“Whata mind —1 cant speak enough of it, | mean it’s just ....
oy You take for example intelligence and people say well how do we know this
guy [Hudson] is telling us the truth — well okay ...
We know, we know for a fact that 425 million cargo containers are
transported each year in the world that represents over 90 percent of the
world's total trade ...

Charleston South Carolina is a port hub — those hubs — depending on the
security protocols that their using — that da y or that shift — they can process
1,500 to 50 thousand containers per day. That raised an eyebrow with me...

But, don’t worry because they really do care about you ...

They should be ashamed of themselves ...” Beginning at 39:20 in the
YouTube video “Hudson Revealed” published August 14, 2017.

 

u https://www.youtube.com/watch?v=TWUI8gDPFx0&t=2021s

25

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 28 of 32

Goodman provides recap of the dirty bomb hoax at 1:33, names Joe
Napoli at 3:13, continues on to 8:51

 

 

11,504 views
she deel ay Aare oe More ai aes GBR roe

https://www. youtube, comiwatch?v=tSI0ZfisN_ k

 

 

26

 

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 29 of 32

Example of the weekly “The Hudson Report” YouTube shows

Hudson Report - Benjarnin Paddock & Battlefield
Las Vedas

SRSOT Oodmer

       

Hudson Reveated

Be) IOS
& BQO + SS TOR wees
Buin over 40 years of mitary ontelligence and clandestine expefience.

senses! Crowdsouree operstva codanare AUDGIK

The Hudson Report - Multiple Shooters in Las
Vegas?

Jason Goodmrar

S months ape - 16.933 views

Ait, Huston provides his Snaiysis
sates of ize and multe cacper we:

foates with shccters, mule
Become

 

 

Hudson Report Awan Sros IT Srandal Hearing

JR8On Goodman

ff anc f 4ECAI OSS ON 3 (BOG Maric
“Gif on foe Lae Vegas mas mt Synon's

     

Hudson Report - Criminai Congress

Jason Googmag

 

ty

  

 

i https://www.justice.gov/usao-sc/pr/columbia-man-sentenced-making-hoax-bomb-threat

27

 
Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 30 of 32

 

MM aco

84446265R00018 San Bernardino, CA
09 August 2018

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:18-cv-08653-VEC-SDA Document 33 Filed 10/09/18 Page 31 of 32

D. GEORGE SWEIGERT, C/O

P.O. BOX 152
MESA, AZ 85211

D. GEORGE SWEIGERT

Plaintiff,
vs.

JASON GOODMAN

Defendant

  
 

APRA

DH ys G6.

. ap Gf
mBOti 3 |

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

Case No.: 1:18-cv-08653-UA

CERTIFICATE OF SERVICE

 

 

 

The Plaintiff certifies under penalties of perjury that the enclosed documents have been sent via First Class

postage paid U.S. Mail to:

CERTIFICATE OF SERVICE

Jason Goodman
252 78 Avenue #6S
New York, NY 10001

PRO SE DIVISION

Clerk of the Court

U.S. District Court for the SDNY
(FOLEY SQUARE)

500 Pearl Street

New York, New York 10007-1312

Respectfully dated this day October, 2018,
/

D. GEORGE SWEIGERT

 

CERTIFICATE OF SERVICE

 
|

Y3giAnN YNDIOVYL Sasn

92/80/01 ‘AVG AYBAMAG Oa LOadxg

 

ZIET-LOOOT HAOX MON “YIOX MON
J99.1}S [1VId OOS

_ (aavads ATTOD

ANGS 94} 40} .4n0Z JLYSIG °S'D

JANOT) IY} JO YAI[D
NOISIAIC AS OUd

SDA Document 33 Filed 10/09/18 Page 32 of 32 _

 

 

 

 

tl

i= 21/20/01 5

2 Sooase ‘349 z

We .

ng cy'ss eee

a5visod ‘sn
a 117s8 ZV “VSI
5 zsI XOM ‘O'd
® WOU “a
S O/D ‘SLHADTAMS WEY

oa

  
 
